White, J.
Trammell having recovered a judgment against Chribbs in the County Court, took out a scire facias against Jackson, who was his bail. Jackson pleaded that no capias ad satisfaciendum had been sued out and returned against Chribbs before issuing the scire facias. The replication alleges that a capias ad satisfaciendum had been sued out and returned previous to issuing the scire facias, which he was ready to verify by the record. To this replication the defendant demurred for several special causes, to wit: Because it did not show at what time the capias ad satisfaciendum issued; from what court; in what suit; to whom directed; against whom issued; nor that it remains amongst the records of any court. There was a joinder in demurrer. The County Court overruled the demurrer; so did the Circuit Court; and now the question is whether the replication is sufficient. This Court is far from believing that this replication is as attentive to form as it is desirable it should be. But we still do not believe that taking the whole of the record together this judgment should be reversed. The conclusion of the replication evidently refers to the records of that court in which the judgment had been rendered, and the defendant could have rejoined, in such a way as to have had the benefit of every defence that could have arisen, from any defect in the ca-pias ad satisfaciendum, if any in truth did exist.
Let the judgment be affirmed.